DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in the instant application.

Applicant’s response received April 16, 2021 is acknowledged.  Upon further consideration, the species election set forth in the office action mailed January 27, 2021 has been withdrawn.

Claims 1-15 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 4/8/2019, 5/10/2019, 8/13/2019, 9/25/2019, 11/26/2019, 12/04/2019, 1/15/2020, 4/7/2020, 9/25/2020, and 4/16/2021 are acknowledged and the references cited therein have been considered. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The disclosure of the instant specification is not sufficient to enable a skilled artisan to practice the claimed invention without conducting an undue amount of experimentation. Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.
Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).  Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of 
With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
Applicant has broadly claimed “methods for treating and/or reducing the incidence of a disease that develops and/or progresses due to a decrease or deficiency in the activity of blood coagulation factor VIII and/or activated blood coagulation factor FVIII (FVIIIa) in a subject” by administering a bispecific antibody that binds factors IX and X at a myriad of doses and time intervals.  The primary activity of factor VIII (FVIII) is to serve as a cofactor which increases the activity of activated factor IX (FIXa) in converting factor X to activated factor X (FXa, Saenko et al., see entire document). Bispecific antibodies that bind to factors IX and X and function similarly to FVIII are known in the prior art, such as those disclosed in US patents 8,062,635 and 9,334,331, as is the administration of such antibodies to treat hemophilia A patients (ibid).  To support such breadth, applicant discloses data from human trials wherein ACE910/Hemlibra (which can be found in US 9.334,331) was administered using various dosing protocols to treat hemophilia A patients who did and did not have inhibitors (i.e. antibodies that bind to factor VIII and inhibit its coagulation promoting activity).   
The specification provides non-limiting examples in paragraph [0089] of clinical disorders that applicant believes develop and/or progress due to a decrease or deficiency in the activity of blood coagulation factor VIII/VIIIa, and these disorders are explicitly recited in dependent claim 15.  It is well known in the art that hemophilia A is caused by a deficiency in factor VIII, and that in addition to patients having one or more defective factor VIII genes such patients can also develop (auto)antibodies that bind and neutralize factor VIII (i.e. inhibitors such as those seen in acquired hemophilia).  It is also known that factor VIII in serum is typically protected by association with von Willebrand factor (vWF), and that lack of vWF activity (due to low expression, defective structure or both) causes the bleeding disorder known as von Willebrand disease 
Even though it is clear that hemophilia A patients would benefit from administration of bispecific antibodies that bind factors IX and X such as ACE910, the claims do not clearly identify how the administration is to take place.  For example, independent claim 1 recites administration of a “loading dose” as well as administration of “maintenance doses”.  However, the “loading dose” continues for “one or more weeks” or “two or more weeks” without any indication of when or why the method’s practitioner would change to the “maintenance dose” because as written the “loading” phase can continue indefinitely.  Exacerbating this problem is the fact that the mass of drug for the “loading” and “maintenance” can be the same value of 6 mg/kg and thus how would the practitioner or an outside observer know if such an administration was a loading or maintenance dose?  Also, as evidenced by claim 2 what appears to be a single “dose” in the claimed method may actually be multiple doses, what applicant calls a “multiple divided dose” such that for example 6 mg/kg every month/4 weeks could really mean a) 1 administration of 6 mg/kg with 4 weeks between shots, b) 4 administration of 1.5 mg/kg all on the same day and then repeated in 4 weeks (so still 6 mg/kg over the interval), c) administering 1.5 mg/kg every week for four consecutive weeks (such that it is still 6 mg/kg over the interval), and d) any other arrangements that cumulatively add up to the recited “dose” (see claim 8 for example).  Artisans would typically considered 4 weekly doses of 1.5 mg/kg as being different from a single 6 mg/kg dose every 4 weeks, but the instant claim language makes it clear that these apparently different methods are in fact the same.  As such, it is not apparent exactly what amount of drug needs to be given when due to applicant’s claim construction and terminology, and thus it is not clear how artisans are to practice the full extent of the instant claimed methods.  See also paragraphs [0060-0080] of the instant specification.

   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa et al. (WO 2012/067176 A1).  Please note that the ‘176 document is in Japanese and therefore citations will be made to the English language entry under 35 USC 371 which is US 9,334,331.  

Thus, based upon the evidence of record it appears that artisans could readily arrive at the instant claimed method times and dosages using nothing more than routine optimization since as was explicitly taught by Igawa et al., selection of doses and dosing periods is routinely practiced by ordinary artisans.  It should be noted that Igawa et al. teach administering bispecific antibodies that bind factors IX and X to treat hemophilia A and other bleeding disorders, and thus the dosing protocol needed to achieve the goal of effective treatment is a results effective variable wherein the result is treatment of the disease in question, such as hemophilia A.  Applicant is reminded that the courts have long ruled that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 8,062,635).
Hattori et al. disclose bispecific antibodies that bind to factors IX and X and the administration of such antibodies to treat bleeding disorders including hemophilia A, acquired hemophilia, and von Willebrand disease (see entire document, particularly the abstract, claims, and columns 5 and 15-17, most particularly claims 5-9, 13, 23, and 24).  Subcutaneous administration (column 17) as well as dosing within the range of 0.1 to 2,000 mg is disclosed (column 18).  Further, Hattori et al. explicitly teach that dosing and dosing period are to be varied according to the needs of the patient being treated (see particularly column 18). 
It is noted that the exact timing intervals and dosage amounts recited in the instant claimed methods are not explicitly disclosed by Hattori et al.  However, as evidenced by the identical preambles to independent claims 1, 10, and 11, the same patient population is treated with the same drug to achieve the same result, albeit using differing dosing information for the administered bispecific antibody that binds factors IX and X.  Dependent claims 2-9 and 12-15 recite various additional combinations of dose and time intervals and thus there does not appear to be any criticality to either a) the exact time interval between doses or b) the amount administered either initially/loading or at subsequent/maintenance time points.  It also bears mentioning that the recited dosing limitations are not specific for any particular species within the genus of bispecifc anti-FIX, anti-FX antibodies which again evidences the non-critical nature of the values recited in the instant claims.
Thus, based upon the evidence of record it appear that artisans could readily arrive at the instant claimed method times and dosages using nothing more than routine optimization since as was explicitly taught by Hattori et al. the selection of doses and dosing periods is routinely practiced by ordinary artisans.  It should be noted that Hattori et al. teach administering bispecific antibodies that bind factors IX and X to treat hemophilia A and other bleeding disorders, and thus the dosing protocol needed to achieve the goal of effective treatment is a results effective variable wherein the result is treatment of the disease in question, such as hemophilia A.  Applicant is reminded that the courts have long ruled that “[W]here the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,062,635. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the instant claimed methods.

It is noted that the exact timing and doses recited in the instant claims are not present in the issued ‘635 claims.  However, artisans would need to know dosing information in order to practice the issued methods.  To do so they would look to the specification of the ‘635 patent to find such guidance and direction.  Upon doing so they would find in columns 17 and 18 that the bispecific antibodies can be administered subcutaneously, dosing in the range of dosing within the range of 0.1 to 2,000 mg and instructions that dosing and dosing period are to be varied according to the needs of the patient being treated as is routinely done in the art.  It should be pointed out that the practitioner of the issued methods most reasonably is a medical provider, such as a doctor, and that such highly skilled artisans are familiar with adjusting does to meet the needs of their patient with regard to treatment of the disease in question.  Applicant is reminded that the courts have long ruled that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that the issued claims teach administering bispecific antibodies that bind factors IX and X to treat hemophilia A and other bleeding disorders, the dosing protocol (i.e. time interval and mass of drug) needed to achieve the goal of effective treatment is a results effective variable wherein the “result” is treatment of the disease in question, such as hemophilia A.  Dependent claims 17-27 recite a wide variety of time intervals and dose masses and thus based upon the evidence presently of record there does not appear to be any criticality to either a) the exact time interval between doses or b) the amount administered either initially or at subsequent time points.  Therefore, it reasonably appears that artisans could readily arrive at the instant claimed method times and dosages using nothing more than routine optimization since such optimization 
It is worth mentioning that inventor Yoneyama is not named as an inventor of the ‘635 patent.  However, both the issued ‘635 patent and the instant application appear to be commonly assigned to Chugai Seiyaku Kabushiki Kaisha and as such the double patenting rejection has been set forth.  If this information is incorrect applicant is invited to provide the correct assignment data in response to this office action.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-84 of U.S. Patent No. 10,450,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of the instant claims.
Specifically, the issued claims recite methods of administering bispecific antibodies defined by SEQ ID number which bind to both factors IX and X to treat bleeding disorders (see all claims, for example claim 1), and note that none of the instant claims are limited to any specific bispecific antibody drug product.  Recited bleeding disorders include hemophilia A, acquired hemophilia, and von Willebrand disease (see particularly claims 16, 31, 36, 46, 51, 70, 71, 73, and 74).  Subcutaneous administration is explicitly claimed (see claims 61-68).  While the exact masses of drug and time intervals recited in the instant claims are not explicitly recited in the issued claims, determining dosing of a drug to treat a disease is a results effective variable wherein the known “result” is effective disease treatment and the dosing is “varied” so that treatment of the patient occurs.  Applicant is reminded that the courts have long ruled that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, as evidenced by the wide array of times and intervals recited in the instant claims as has been discussed at length earlier in this office action, there does not appear to be any criticality to either a) the exact time interval between doses or b) the amount administered either initially/”loading” or at subsequent/”maintenance” time points.  Thus, 
It is worth mentioning that inventor Yoneyama is not named as an inventor of the ‘381 patent.  However, both the ‘381 patent and the instant application appear to be commonly assigned to Chugai Seiyaku Kabushiki Kaisha and as such the double patenting rejection has been set forth.  If this information is incorrect applicant is invited to provide the correct assignment data in response to this office action.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,759,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of the instant claims.
Specifically, the issued claims recite bispecific antibodies defined by SEQ ID number which bind to both factors IX and X as well as the administration of such antibodies to patients for the purpose of to treat bleeding disorders (see all claims, for example claims 1, 7, and 59-61), and note that none of the instant claims are limited to any specific bispecific antibody drug product.  Recited bleeding disorders include hemophilia A, acquired hemophilia, and von Willebrand disease (see for example claim 16).  While the exact masses of drug and time intervals recited in the instant claims are not explicitly recited in the issued claims, determining dosing of a drug to treat a disease is a results effective variable wherein the known “result” is effective disease treatment and the dosing is “varied” so that treatment of the patient occurs.  Applicant is reminded that the courts have long ruled that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, as evidenced by the wide array of times and intervals recited in the instant claims as has been discussed at length earlier in this office action, there does 
It is worth mentioning that inventor Yoneyama is not named as an inventor of the ‘870 patent.  However, both the ‘870 patent and the instant application appear to be commonly assigned to Chugai Seiyaku Kabushiki Kaisha and as such the double patenting rejection has been set forth.  If this information is incorrect applicant is invited to provide the correct assignment data in response to this office action.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644